IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 200 DB 2019 (No. 4 RST 2020)
                                           :
JO ASTRID GLADING                          :   Attorney Registration No. 79844
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Montgomery County)


                                      ORDER


PER CURIAM


       AND NOW, this 23rd day of January, 2020, the Report and Recommendation of

Disciplinary Board Member dated January 14, 2020, is approved and it is ORDERED that

Jo Astrid Glading, who has been on Retired Status, has never been suspended or

disbarred, and has demonstrated that she has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.